Citation Nr: 1016265	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for 
syphilis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran, and to protect his due process rights.  
38 C.F.R. §§ 3.103(c); 3.159

The Veteran has been receiving ongoing VA treatment for a 
variety of health problems.  The most recent records 
contained in his claims folder are dated in April 2009.  A 
request for additional records should be made.  

Additionally, the Veteran had requested a travel Board 
hearing in June 2009, but changed this to a request for an RO 
Decision Review Officer hearing in October 2009.  This has 
yet to be conducted.  The Veteran has a right to a hearing at 
any point during the claims process.  38 C.F.R. § 3.103(c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Obtain updated treatment records 
from the VA medical center in 
Albuquerque, New Mexico, and any 
associated clinics, as well as any 
other VA facility identified in the 
record or by the Veteran.

2.  Schedule the Veteran for a hearing 
before a Decision Review Officer at the 
RO.  

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


